Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 31, 2020

                                     No. 04-20-00077-CV

                              THE CITY OF SAN ANTONIO,
                                       Appellant

                                               v.

                          Suzanne L. SMITH and Claudia Acevedo,
                                        Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CI19949 2018CI22682
                            Honorable Larry Noll, Judge Presiding


                                        ORDER

         Appellant’s unopposed motion for a thirty-two day extension of time to file appellant’s
brief is GRANTED. It is ORDERED that appellant’s brief is due no later than August 31, 2020.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court